FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported) September 20, 2007 BOULDER CAPITAL OPPORTUNITIES II, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 0-21847 84-1356598 (State or other (Commission (IRS Employer File Number) jurisdiction of File No.) incorporation) P.O. Box 12483 Chandler, Arizona 85248 (Address of principal executive offices including zip code) (480)792-6603 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: | | Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) | | Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) | | Pre-commencement communications pursuant to Rule 14d-2(b) under the ExchangeAct (17 CFR 240.14d-2(b)) | | Pre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct (17 CFR 240.13e-4(c)) FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 References in this document to "us," "we," or "the Company" refer to Boulder Capital Opportunities II, Inc. Item 4.01Changes in Registrant's Certifying Accountant. On September 20, 2007, our Board of Directors voted to change our Certifying Accountants from Jaspers + Hall, PC to Ronald R. Chadwick, P.C. The firm of Jaspers + Hall, PC was dismissed as of September 20, 2007. As of that date, Ronald R. Chadwick, P.C. formally accepted us as a client for the fiscal 2007 audit. Jaspers + Hall, PC has rendered opinions on our audits for the past two years. The change in Certifying Accountants was a decision of our Board of Directors. There were no disagreements between us and Jaspers + Hall, PC with respect to our accounting principals or practices, financial statement disclosure or audit scope or procedure, which, if not resolved to the former Certifying Accountant's satisfaction, would have caused them to make reference to the subject matter of the disagreement in connection with their report. Further, the reports of Jaspers + Hall, PC for the past two years did not contain an adverse opinion or disclaimer of opinion, nor were they modified as to uncertainty, audit scope, or accounting principles. We have authorized Jaspers + Hall, PC to respond fully to inquiries of Ronald R. Chadwick, P.C. concerning our financial statements. Item 9.01Financial Statements and Exhibits Exhibits 16.2Letter of agreement from Jaspers + Hall, PC SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, as amended, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BOULDER CAPITAL OPPORTUNITIES, II, INC. Date: September 20, 2007 By: /s/Michael Delaney Michael Delaney, President
